STATE OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS

Alvin Lee Gregory,                                                                 FILED
Plaintiff below, Petitioner                                                     February 11, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 11-1654 (Kanawha County 03-C-1993)                                     OF WEST VIRGINIA


West Virginia Division of Corrections and the
West Virginia Parole Board
Defendants below, Respondents

                                 MEMORANDUM DECISION

       Petitioner Gregory’s appeal, filed pro se, arises from the Circuit Court of Kanawha
County, wherein his petition for writ of habeas corpus was denied by order entered on January
31, 2005. The Circuit Court of Kanawha County subsequently entered an order on October 28,
2011, which denied various motions filed by petitioner.1 Respondents West Virginia Division of
Corrections and West Virginia Parole Board, by counsel John H. Boothroyd, filed a response in
support of the circuit court’s decision.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         In 1975, petitioner was sentenced to life in prison with mercy following his guilty plea to
first degree murder. In May of 1990, petitioner was released following his grant of parole. That
November, petitioner was arrested for breaking and entering, of which he failed to notify his
parole officer. Petitioner’s parole was revoked in 1991 and he returned to prison. He was later
convicted by jury of the breaking and entering charge. Following petitioner’s return to prison, he
had various write-ups, such as for assault, battery, and contraband. He refused to comply with
pre-parole hearing reports and was repeatedly denied parole. Petitioner filed a petition for writ of
habeas corpus in 2004 and the circuit court held an evidentiary omnibus hearing on this petition.
In 2005, the circuit court entered its order that denied petitioner’s petition for writ of habeas
corpus. Petitioner subsequently filed various motions in circuit court, all of which the circuit
court denied and in doing so, referenced its prior order of 2005 that denied petitioner habeas
relief. Petitioner appeals.
         This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:


1
   Namely, these motions were for a new trial, to vacate judgment, to reopen the case and for
leave to file amended petition for writ of habeas corpus ad subjiciendum, for hearing or for
judgment, and a separate motion for judgment.


                                                 1
          “In reviewing challenges to the findings and conclusions of the circuit court in a
          habeas corpus action, we apply a three-prong standard of review. We review the
          final order and the ultimate disposition under an abuse of discretion standard; the
          underlying factual findings under a clearly erroneous standard; and questions of
          law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
          W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

          We also bear in mind the following:

          A prior omnibus habeas corpus hearing is res judicata as to all matters raised and
          as to all matters known or which with reasonable diligence could have been
          known; however, an applicant may still petition the court on the following
          grounds: ineffective assistance of counsel at the omnibus habeas corpus hearing;
          newly discovered evidence; or, a change in the law, favorable to the applicant,
          which may be applied retroactively.

Syl. Pt. 4, Losh v. McKenzie, 166 W.Va. 762, 277 S.E.2d 606 (1981).

        On appeal, petitioner raises five assignments of error, four of which were initially raised
in circuit court and addressed by the circuit court in its 2005 order. Petitioner’s first assignment
of error on appeal argues that the circuit court erred when it failed to find West Virginia Code of
State Rule 90-2 (1989) as null, void, and unenforceable as a matter of law. This issue is not
reviewable on appeal, however, because it was not raised below and does not satisfy any of the
permissible grounds as discussed in Syllabus Point 4 of Losh v. McKenzie.2 Having reviewed the
circuit court’s “Order” entered on October 28, 2011, which references its “Final Order” entered
on January 31, 2005, we hereby adopt and incorporate the circuit court’s well-reasoned findings
and conclusions as to the assignments of error raised in this appeal.3 The Clerk is directed to
attach a copy of the circuit court’s orders to this memorandum decision.

          For the foregoing reasons, we affirm the circuit court’s decision denying habeas corpus
relief.


                                                                                           Affirmed.


2
  Petitioner’s first footnote in his appellate brief incorrectly states that this Court granted review
of his first assignment of error. However, the dated order he referenced concerned a separate
matter.
3
 Aside from petitioner’s first assignment of error referenced in the preceding footnote, petitioner
also argues that West Virginia Code of State Rule 90-2 (1989) violates ex post factor law, the
revocation of his parole for an indeterminate period violates proportionality principles, the Parole
Board violated its own rules in the revocation of his parole period, and the disciplinary violations
that were filed against him were void.


                                                  2
ISSUED: February 11, 2013


CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3